DETAILED ACTION
Status of Application
Claims 1-19 are pending in the instant application.

7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. (US 20130335405 A1), further in view of Sundstrom et al. (US 20150264583 A1).
Regarding claim 1, Scavezze teaches a method, comprising: tracking a location of a head-mounted display (HMD); (Para 118: In step 704, the position and orientation of a user's head may also or alternatively be determined from analysis of the position and orientation of the user's head from an earlier time (either earlier in the frame or from a prior frame), and then using the inertial information from the IMU 132 to update the position and orientation of a user's head. Information from the IMU 132 may provide accurate kinematic data for a user's head, but the IMU typically does not provide absolute position information regarding a user's head. This absolute position information, also referred to as "ground truth," may be provided from the image data obtained from capture device 20, the cameras on the head mounted display device 2 for the subject user and/or from the head mounted display device(s) 2 of other users. Fig. 9 and Fig. 11: step 614 to step 710 wherein the prediction is based on the captured images and the inertial data).
tracking a gaze of a user of the HMD; (Para 116: In step 614, the hub determines the x, y and z position, the orientation and the FOV of each head mounted display device 2 for all users within the system 10. Further details of step 614 are now described with respect to the flowchart of FIG. 11. The steps of FIG. 11 are described below with respect to a single user. However, the steps of FIG. 11 would be carried out for each user within the scene.  Para 120: may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye unit vector showing the left, right, up and/or down deviation from a position where the user's eyes are centered and looking straight ahead (i.e., the face unit vector). A face unit vector may be adjusted to the eye unit vector to define where the user is looking.  This means when the user is looking straight ahead the eye head position would the eye gazing position)
generating video depicting a view of a virtual environment for the HMD based on the gaze of the user of the HMD; (Para 122: In addition to defining what a user is looking at in a given instant, this determination of a user's FOV is also useful for determining what a user cannot see. As explained below, limiting processing of virtual objects to those areas that are within a particular user's FOV may improve processing speed and reduces latency.  So the rendering of virtual objects is based the FOV.  Para 131: As a further possibility, a user may focus his gaze at a location for a predetermined period of time, and the selected object may be created at that location. It is understood that one or more virtual objects may be selected and placed at desired locations in the virtual environment using a variety of other gestures, physical and/or verbal, or a sequence of gestures.  So at the gazing location a new object is created).
initiating wireless transmission of the video to the HMD for display on the HMD to the user, (Para 33: much of the computing power used to operate head mounted display device 2. In embodiments, the processing unit 4 communicates wirelessly (e.g., WiFi, Bluetooth, infra-red, or other wireless communication means) to one or more hub computing systems 12. As explained hereinafter, hub computing system 12 (also referred to as hub 12) may be omitted in further embodiments to provide a completely mobile mixed reality experience using only the head mounted display devices 2 and processing units 4. (Para 73: In one example embodiment, hub computing system 12 and processing units 4 work together to create the scene map or model of the environment that the one or more users are in and track various moving objects in that environment. In addition, hub computing system 12 and/or processing unit 4 track the FOV of a head mounted display device 2 worn by a user 18a, 18b, 18c by tracking the position and orientation of the head mounted display device 2. Sensor information obtained by head mounted display device 2 is transmitted to processing unit 4. In one example, that information is transmitted to the hub computing system 12 which updates the scene model and transmits it back to the processing unit. The processing unit 4 then uses additional sensor information it receives from head mounted display device 2 to refine the FOV of the user and provide instructions to head mounted display device 2 on where, when and how to insert the virtual three-dimensional object. Based on sensor information from cameras in the capture device 20 and head mounted display device(s) 2, the scene model and the tracking information may be periodically updated between hub computing system 12 and processing unit 4 in a closed loop feedback system as explained below.  This means there is a RF receiver since the communication is done wirelessly going both ways)
However Sundstrom wherein initiating the wireless transmission includes setting a beamforming of a wireless transceiver towards the location of the head-mounted display; processing signal quality feedback received from the HMD to determine a quality of the wireless transmission; responsive to a loss in the quality of the wireless transmission, then adjusting the beamforming of the wireless transceiver. (Para 141.  Please note that the resulting signal quality it being better or worse is analyzed to improve beamforming direction)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Scavezze with Sundstrom to teach herein initiating the wireless transmission includes setting a beamforming of a wireless transceiver towards the location of the head-mounted display; processing signal quality feedback received from the HMD to determine a quality of the wireless transmission; responsive to a loss in the quality of the wireless transmission, then adjusting the beamforming of the wireless transceiver in order to constantly adjusting the beamforming direction since the starting usage of the user device in order to compensate for the fast moving of HMD to enable better signal to noise data transfer and improve image quality.

Regarding claim 2, Scavezze and Sundstrom already teach the method of claim 1, 
And Sundstrom further teaches wherein adjusting the beamforming of the wireless transceiver includes adjusting a direction of the beamforming towards an updated location of the HMD. (Para 32)

Regarding claim 4, Scavezze and Sundstrom already teach the method of claim 1, 
And Sundstrom further teaches wherein the signal quality feedback includes one or more of signal strength, signal-to-noise ratio, bandwidth, or error rate. (Para 141)

Regarding claim 5, Scavezze and Sundstrom already teach the method of claim 1, 
And Scavezze further teaches wherein tracking the location of the HMD includes analyzing captured images of a local environment in which the HMD is disposed, or analyzing inertial data captured by one or more inertial sensors of the HMD. (Para 118: In step 704, the position and orientation of a user's head may also or alternatively be determined from analysis of the position and orientation of the user's head from an earlier time (either earlier in the frame or from a prior frame), and then using the inertial information from the IMU 132 to update the position and orientation of a user's head. Information from the IMU 132 may provide accurate kinematic data for a user's head, but the IMU typically does not provide absolute position information regarding a user's head. This absolute position information, also referred to as "ground truth," may be provided from the image data obtained from capture device 20, the cameras on the head mounted display device 2 for the subject user and/or from the head mounted display device(s) 2 of other users. Fig. 9 and Fig. 11: step 614 to step 710 wherein the prediction is based on the captured images and the inertial data)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. (US 20130335405 A1), in view of Sundstrom et al. (US 20150264583 A1), further in view of Famolari (US 20050075140 A1).
Regarding claim 3, Scavezze and Sundstrom already teach the method of claim 1, 
However Scavezze and Sundstrom do not each wherein adjusting the beamforming of the wireless transceiver includes adjusting an angular spread of the beamforming. 
However Famolari teaches wherein adjusting the beamforming of the wireless transceiver includes adjusting an angular spread of the beamforming. (Para 33)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Scavezze and Sundstrom with Famolari to teach wherein adjusting the beamforming of the wireless transceiver includes adjusting an angular spread of the beamforming in order to optimize antenna gain and angular spread to provide for best wireless transmission performance.

Claims 6, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. (US 20130335405 A1), in view of Sundstrom et al. (US 20150264583 A1), further in view of Kouncar (US 20120281115 A1).
Regarding claim 6, Scavezze and Sundstrom already teach the method of claim 1, 
However Scavezze and Sundstrom do not teach wherein further responsive to the loss in the quality of the wireless transmission, then adjusting the generating of the video to reduce a quality of the video. 
However Kouncar teaches wherein further responsive to the loss in the quality of the wireless transmission, then adjusting the generating of the video to reduce a quality of the video.  (Para 73)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Scavezze and Sundstrom with Kouncar to teach wherein further responsive to the loss in the quality of the wireless transmission, then adjusting the generating of the video to reduce a quality of the video in order to present the best video quality available to the user to enhance the usability of the device when there is a wireless transmission problem.

Regarding claim 13, refer to rejection for claims 1 and 6 in combination as the beamforming adjustment and video quality adjustment are done throughout the use of the HMD.

Regarding claim 14, refer to rejection for claim 2.

Regarding claim 18, refer to rejection for claim 4.

Regarding claim 19, refer to rejection for claim 5.

Claims 7-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. (US 20130335405 A1), in view of Sundstrom et al. (US 20150264583 A1), in view of Kouncar (US 20120281115 A1), further in view of Harvey et al. (US 4348186 A).  	
Regarding claim 7, Scavezze, Sundstrom and Kouncar already teach the method of claim 6, 
And Kouncar already teaches reducing the quality of the video. (Para 73)
However Scavezze, Sundstrom and Kouncar wherein reducing the quality of the video is configured to prioritize maintaining quality of a gaze region, towards which the gaze of the user is directed, over quality of peripheral regions of the video.
However Harvey teaches prioritize maintaining quality of a gaze region, towards which the gaze of the user is directed, over quality of peripheral regions of the video. (Col 7, Lines 10-15: Processor 28 in turn instructs generator 30 to allocate detail in the form of more edges, or otherwise, to the portion of scene 12 that corresponds to the trainee's instantaneous area of interest, and to do so on a hierarchal basis of maximum resolution correlated to the trainee's foveal vision. So the resolution of area 20 has higher resolution than the region outside area of 20)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Scavezze, Sundstrom and Kouncar with Harvey to teach wherein reducing the quality of the video is configured to prioritize maintaining quality of a gaze region, towards which the gaze of the user is directed, over quality of peripheral regions of the video by applying the known method of rendering resolution based on user’s focus as taught by Harvey to the prediction of user’s focus as taught by Scavezze so as to maintain the visual match with the user while maximizing the efficient use of the computing equipment with less requirement on wireless signal bandwidth.

Regarding claim 8, Scavezze, Sundstrom and Kouncar already teach the method of claim 7, 
And Kouncar already teaches reducing the quality of the video. (Para 73)
However Scavezze, Sundstrom and Kouncar wherein reducing the quality of the video includes reducing a resolution or an update frequency of the peripheral regions of the video to a greater extent than the gaze region.
However Harvey teaches reducing a resolution or an update frequency of the peripheral regions of the video to a greater extent than the gaze region. (Col 7, Lines 10-15: Processor 28 in turn instructs generator 30 to allocate detail in the form of more edges, or otherwise, to the portion of scene 12 that corresponds to the trainee's instantaneous area of interest, and to do so on a hierarchal basis of maximum resolution correlated to the trainee's foveal vision. So the resolution of area 20 has higher resolution than the region outside area of 20)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Scavezze, Sundstrom and Kouncar with Harvey to teach  wherein reducing the quality of the video includes reducing a resolution or an update frequency of the peripheral regions of the video to a greater extent than the gaze region by applying the known method of rendering resolution based on user’s focus as taught by Harvey to the prediction of user’s focus as taught by Scavezze so as to maintain the visual match with the user while maximizing the efficient use of the computing equipment with less requirement on wireless signal bandwidth.

Regarding claim 9, refer to rejections for claims 1, 6 and 7 in combination.

Regarding claim 10, refer to rejection for claim 8.

Regarding claim 11, refer to rejection for claim 4.

Regarding claim 12, refer to rejection for claim 5.

Regarding claim 16, refer to rejection for claim 7.

Regarding claim 17, refer to rejection for claim 8

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. (US 20130335405 A1), in view of Sundstrom et al. (US 20150264583 A1), in view of Kouncar (US 20120281115 A1), further in view of Famolari (US 20050075140 A1).
Regarding claim 15, refer to rejection for claim 3.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626